DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (WO 2015169670), in view of Blijweert (U.S. 20160312519).
In re Claim 1, 2, 13, and 14, Hanke teaches a metal/composite profiled section for door and window frames.  Hanke teaches a shear-free profiled plastic section comprising: a first profiled element (18 Left)and a first connecting end and a first distal end opposite the first connecting end, the first connecting end configured to be connected to a first metal component; at least one second profiled (18 Right) element and a second connecting end and a second distal end opposite the second connecting end, the second connecting end configured to be connected to a second metal component and being separate from the first profiled element.  (Figure 2b); The first profiled element and second profiled element together form a latching system (26).  Elements 24 and 25 can be said to form a sliding latch (26) referred to as a sliding guide.   This selectively forms a connection between the first profiled element and second profiled element in a width direction (x) and in a height direction (y).  The examiner notes that neither the width/x direction or the height/y direction are physically defined by the claim.  Figure 2b shows a vertical y direction/height and a horizontal x direction/width.  A portion of the first profiled element between the first connecting end and the first distal end overlaps with a portion 
The examiner notes that overlap has not been defined by claim language.  Elements 22 and 25 have an overlapping connection which extends in horizontal and vertical directions and may therefore be considered a width/ x direction overlap.  Furthermore overlap can broadly be thought of as extending over to cover.  Overlap does not even necessarily require abutting contact.   There are other overlapping surfaces between where the two profiles (18) contact or cover each other that also extend in a width direction(x).   These overlapping sections appear to certainly cover more that 40% of the width, however, should the applicant disagree, having an overlap size in this range would be obvious , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  An overlap of widths greater than 40% would result in a more durable connection.

In addition, as was previously stated, neither the width/x direction or the height/y direction are physically defined by the claim.   As an alternative interpretation, the vertical dimension could be thought of as the width direction.  In this sense, the profile elements align with each other over the entirety of that vertical/width direction.  This alignment along the entire width would be an overlap along the entire width of which is certainly greater than 40%.
The connection between the first profiled element and second profiled element is configured to permit a free sliding movement of the first profiled element and second profiled element in a longitudinal/z direction (into the page) of the profiled plastic section.  These sliding profiled elements are capable of aligning with each other
A first metal component (12) is connected with the first profiled element (18) in a shear resistant manner since that profile element section (20) is on the same side as the groove (21) of the first metal component.   Likewise the second metal component (14) is connected with the second profiled element (18) in a shear resistant manner since that profile element section (20) is on the same side as the groove (21) of the second metal component.   

    PNG
    media_image1.png
    491
    567
    media_image1.png
    Greyscale

Hanke does not specifically teach that the connection between the first profiled element and second profiled element is established by moving the profiled elements in the height direction (y) of the profiled plastic section.
Blijweert teaches a connection between profile members (10,14) that are joined by elements (15,18).  The upright edges (17) could be characterized as latching into grooves (16).  In making this connection the upright do move in a vertical direction as them move past uprights (15) while the projections (18) move horizontally to engage the grooves (16).   (Figures 2-4)
It would be obvious to one of ordinary skill in the art to utilize the connecting elements (15,18) taught by Blijweert.  In the combination this connection would still be slideably movable in a longitudinal/z direction (into the page).  The movement of upright edges (17) with projections (19) to engage grooves (16) could be considered movement in the height/y direction in the combination.  The substitution for one connection configuration for another would obvious.  This Blijweert connection configuration would ease assembly.  The two profile elements could be positioned immediately next to each other and the projection (18) fitted into the grooves (16).  
In re Claim 3, Hanke modified by Blijweert has been previously discussed.  In connecting Blijweert elements (18) to elements (15), the modified Hanke profiles (18-Figure 2b) would have a loose connection.  The profiles are capable of being rotated about an axis at the connection point where flange (18) fits into grooves (16).  (Figure 2-4)
In re Claim 4, Hanke modified by Blijweert has been previously discussed.  In the combination, Blijweert shows the sliding arrangement with a groove (16) of the first profiled element and a corresponding sliding lug (18) of the second profiled element.  (Figures 2-4)
In re Claim 5, Hanke modified by Blijweert has been previously discussed.  Blijweert shows a first hook (17) of the first profiled element (14); a second hook (15) of the second profiled element.  Since the profiled elements have multiple hooks (15,17); the second hook (17) can be considered a first transverse web of the first profiled element; a second hook (15) can be second transverse web of the second profiled element; wherein the first hook (17) and second hook (15) are configured to intermesh; and wherein the first transverse web(17) and second transverse web(15 are configured to fix the first hook(17) and second hook(15) in an intermeshing position.  (Figures 2-4)
In re Claim 8, Hanke modified by Blijweert has been previously discussed.  Figure 2b of Hanke shows the combined profiles (18) form a rectangular/box shape with dovetails (20,21) on the end which is comparable to the combined profiles (2,3) form a rectangular/box shape with dovetails (27,28) on the end shown in Figure 1 of the instant application.
In re Claim 9, Hanke modified by Blijweert has been previously discussed.  Blijweert shows a hollow chamber between where the connected hooks/webs (15,17).  (Figures 2-4)  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (WO 2015169670), in view of Blijweert (U.S. 20160312519), and in further view of Gauchel (U.S. 4,189,520)
In re Claim 7, the modified Hanke has been previously discussed but does not teach an infrared-reflecting coating on a transverse web of the profile plastic section. 
 Gauchel teaches that it is advantageous to use color pigments on window frame elements that reflect infrared light (Column 3 Lines 53-65).  
It would therefore be obvious to use apply and infrared-reflecting coating/pigment to the transverse web in order to reduce the heating up of frame components due to sun radiation.  This keeps the windows from transmitting too much heat and lessens the material breakdown of the window frame elements due to temperature fluctuations.
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. The applicant argues that the Hanke reference does not disclose a greater than 40% of the width overlap of the profiled plastic section elements.  This applicant is referred to the above rejection.
The applicant also argues that neither or the Hanke and Blijweert teach a substantial overlap or even a 40% overlap.  The examiner again notes that the nature of the overlap was not specifically defined in the claim.  The annotated Figure shows considerable overlapping surfaces, either by direct contact or by being covered up.  Therefore, the overlap is substantial.  The applicant argues since the Blijweert reference only references a single component, there are not overlapping parts.  The Blijweert reference teaches elements (15,18) can be used to join the profile members (10,14).  The reference is relied on for teaching these specific types on connection elements only and not the entire connection configuration.  The Hanke profile members are modified to incorporate the Blijweert connection elements (15,18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633